             Case 2:18-cr-00131-RAJ Document 1418 Filed 08/24/20 Page 1 of 1




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT SEATTLE
 7
     UNITED STATES OF AMERICA,                        NO. 2:18-cr-00131-RAJ
 8
 9                                   Plaintiff,
                                                      ORDER GRANTING PARTIES’
10                          v.                        STIPULATED BRIEFING
                                                      SCHEDULE
11
     DOMINQUE JIMERSON,
12
13                                   Defendant.
14
15          Having considered the parties’ Stipulated Motion Concerning Briefing Schedule, the
16 Court GRANTS the Stipulated Motion (Dkt. #1413) and enters the following briefing
17 schedule as it relates to Defendant Dominque Jimerson’s Motion for Compassionate Release:
18          1.      Counsel for Dominque Jimerson shall file any renewed or amended motion on
19                  or before August 25, 2020.
20          2.      The United States shall file a response to such motion on or before
21                  September 2, 2020.
22          3.      Any reply brief will be filed on or before September 4, 2020, and the motion
23                  noted for that date.
24          DATED this 24th day of August, 2020.
25
26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge

     ORDER REGARDING BRIEFING SCHEDULE                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Cheatham, 2:18-CR-131-RAJ - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
